Exhibit 10.18
 
GRANITE CONSTRUCTION INCORPORATED


RESTRICTED STOCK AGREEMENT


Granite Construction Incorporated has granted to the Participant named in the
Notice of Grant of Restricted Stock (the “Notice”), which together with this
Restricted Stock Agreement (the “Agreement”) has been delivered electronically
to Participant, an Award consisting of Shares subject to the terms and
conditions set forth in the Notice and this Agreement.  The Award has been
granted pursuant to the Granite Construction Incorporated Amended and Restated
1999 Equity Incentive Plan (the “Plan”), as amended to the Grant Date.  By
accepting the Award, the Participant: (a) represents that the Participant has
read and is familiar with the terms and conditions of the Notice and this
Agreement, (b) accepts the Award subject to all of the terms and conditions of
the Notice and this Agreement, (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Notice or this Agreement, and (d) acknowledges receipt of a
copy of the Notice and this Restricted Stock Agreement.


1. Definitions and Construction.


1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Notice.  Wherever used herein, the following terms
shall have their respective meanings set forth below:


(a) “Board” means the Board of Directors of the Company.


(b) “Cause” means the occurrence of any of the following: (i) the Participant’s
theft, dishonesty, or falsification of any Participating Company documents or
records; (ii) the Participant’s repeated failure to report to work during normal
hours, other than for customarily excused absences for personal illness or other
reasonable cause; (iii) the Participant’s conviction (including any plea of
guilty or nolo contendere) of theft or felony; (iv) the Participant’s wrongful
disclosure of a Participating Company’s trade secrets or other proprietary
information; (v) any other dishonest or intentional action by the Participant
which has a detrimental effect on a Participating Company; or (vi) the
Participant’s habitual and repeated nonperformance of the Participant’s duties.


(c) “Change in Control” means the occurrence of any of the following with
respect to the Company:


(i) an acquisition, consolidation, or merger of the Company with or into any
other corporation or corporations, unless the stockholders of the Company
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the surviving or acquiring corporation or corporations;
or


 
1

--------------------------------------------------------------------------------

 
(ii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company to a transferee other than a corporation or partnership
controlled by the Company or the stockholders of the Company; or


(iii) a transaction or series of related transactions in which stock of the
Company representing more than thirty percent (30%) of the outstanding voting
power of the Company is sold, exchanged, or transferred to any single person or
affiliated persons leading to a change of a majority of the members of the
Board.


The Board shall have final authority to determine whether multiple transactions
are related and the exact date on which a Change in Control has been deemed to
have occurred under subsections (i), (ii), and (iii) above.


(d) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.


(e) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board.  If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.


(f) “Company” means Granite Construction Incorporated, a Delaware corporation,
or any successor corporation thereto.


(g) “Director” means a member of the Board.


(h) “Disability” means a permanent and total disability as defined under the
Company’s Long Term Disability Plan or any successor plan, regardless of whether
the Participant is covered by such Long Term Disability Plan.


(i) “Employee” means any person treated as an employee (including an officer or
a Director who is also treated as an employee) in the records of a Participating
Company; provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for this purpose.


(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(k) “Good Reason” means the occurrence of any of the following:


(i) without the Participant’s express written consent, the assignment to the
Participant of any duties, or any limitation of the Participant’s
responsibilities, substantially inconsistent with the Participant’s positions,
duties, responsibilities and status with the Participating Company Group
immediately prior to the date of the Change in Control;


 
2

--------------------------------------------------------------------------------

 
(ii) without the Participant’s express written consent, the relocation of the
principal place of the Participant’s Service to a location that is more than
fifty (50) miles from the Participant’s principal place of Service immediately
prior to the date of the Change in Control, or the imposition of travel
requirements substantially more demanding of the Participant than such travel
requirements existing immediately prior to the date of the Change in Control;


(iii) any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (1) the Participant’s base
salary in effect immediately prior to the date of the Change in Control (unless
reductions comparable in amount and duration are concurrently made for all other
employees of the Participating Company Group with responsibilities,
organizational level and title comparable to the Participant’s), or (2) the
Participant’s bonus compensation, if any, in effect immediately prior to the
date of the Change in Control (subject to applicable performance requirements
with respect to the actual amount of bonus compensation earned by the
Participant); or


(iv) any failure by the Participating Company Group to (1) continue to provide
the Participant with the opportunity to participate, on terms no less favorable
than those in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by the Participant, in any benefit or compensation plans and programs,
including, but not limited to, the Participating Company Group’s life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which the Participant was participating immediately
prior to the date of the Change in Control, or their equivalent, or (2) provide
the Participant with all other fringe benefits (or their equivalent) from time
to time in effect for the benefit of any employee or service provider group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by the Participant.


(l) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company.


(m) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.


(n) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.


(o) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.


 
3

--------------------------------------------------------------------------------

 
(p) “Service” means the Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee or a
Director.  The Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Participating Company Group or a change in the Participating
Company for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service.  Furthermore, the
Participant’s Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company; provided, however, that unless otherwise designated by
the Company or required by law, a leave of absence shall not be treated as
Service for purposes of determining the number of Vested Shares.  The
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the corporation for which the Participant
performs Service ceasing to be a Participating Company.  Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.


(q) “Stock” means the Common Stock of the Company, as adjusted from time to time
in accordance with Section 6.


(r) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in section 424(f) of the Code.


(s) “Termination After Change in Control” means the occurrence of either of the
following events within twelve (12) months after a Change in Control:


(i) termination by the Participating Company Group of the Participant’s Service
with the Participating Company Group for any reason other than for Cause; or


(ii) the Participant’s resignation for Good Reason from all capacities in which
the Participant is then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.


Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s Service with
the Participating Company Group which (1) is for Cause; (2) is a result of the
Participant’s death or disability; (3) is a result of the Participant’s
voluntary termination of Service other than for Good Reason; or (4) occurs prior
to the effectiveness of a Change in Control.


(t) “Unvested Shares” means, on any given date, the number of Shares which
exceeds the number of Vested Shares determined as of such date.


1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


 
4

--------------------------------------------------------------------------------

 
2. The Award.


2.1 Grant and Issuance of Shares.  On the Grant Date, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the number of Shares set forth in the
Notice.


2.2 No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to a Participating
Company or for its benefit; provided that Participant shall have rendered such
past services having a value not less than the par value of the Shares.


2.3 Certificate Registration.  The certificate for the Shares shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.


2.4 Issuance of Shares in Compliance with Law.  The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No Shares shall be issued
hereunder if their issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any Shares shall relieve the Company
of any liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained.  As a condition to the
issuance of the Shares, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.


3. Vesting of Shares.


3.1 Normal Vesting.  Except as provided in Section 3.2 or otherwise communicated
to you in writing within forty-five (45) days of the Grant Date, the Shares
shall vest and become Vested Shares in three equal annual installments on the
first, second and third anniversaries of the Grant Date; provided, however, that
one hundred (100) percent of the Shares shall vest and become Vested Shares on
the scheduled vesting date closest to the date you become "retirement
eligible".  For this purpose, you become "retirement eligible" at age 62 with at
least ten years of service with the Company or at 65 with at least five years of
service with the Company.
 
 
3.2 Effect of Termination of Service on Vesting.  The effect of the termination
of the Participant’s Service prior to the Vesting Date shall be as follows:


 
5

--------------------------------------------------------------------------------

 
(a) Death or Disability.  If the Participant’s Service is terminated prior to
the Vesting Date by reason of the death or Disability of the Participant, the
vesting of the Shares shall be accelerated in full and the Total Number of
Shares shall be deemed Vested Shares effective as of the date of the
Participant’s termination of Service.


(b) Termination After Change in Control.  If the Participant’s Service ceases
prior to the Vesting Date as a result of Termination After Change in Control,
the vesting of the Shares shall be accelerated in full and the Total Number of
Shares shall be deemed Vested Shares effective as of the date of the
Participant’s termination of Service.


3.3 Federal Excise Tax Under Section 4999 of the Code.


(a) Excess Parachute Payment.  In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, then the vesting, payments or benefits shall be
reduced to the extent necessary so that the Participant shall not be subject to
any excise tax pursuant to Section 4999 of the Code.  To the extent that
vesting, payments or benefits are reduced pursuant to this Section 3.3(a), such
reduction shall take place in the following order:  cash payments, vesting
(applied to Awards in reverse chronological order based on the Grant Date),
benefits.


(b) Determination by Independent Accountants.  To aid the Participant in making
any election called for under Section 3.3(a), upon the occurrence of any event
that might reasonably be anticipated to give rise to the application of Section
3.2 (an “Event”), the Company shall promptly request a determination in writing
by independent public accountants selected by the Company (the
“Accountants”).  Unless the Company and the Participant otherwise agree in
writing, the Accountants shall determine and report to the Company and the
Participant within twenty (20) days of the date of the Event the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant.  For the purposes of such determination,
the Accountants may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code.  The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination.  The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this Section
3.3(b).


4. Company Reacquisition Right.


4.1 Grant of Company Reacquisition Right.  In the event that (a) the
Participant’s Service terminates for any reason or no reason, with or without
cause, or (b) the Participant, the Participant’s legal representative, or other
holder of the Shares, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of (other than pursuant to an Ownership Change Event) any Unvested
Shares, the Company shall automatically reacquire the Unvested Shares and the
Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).


 
6

--------------------------------------------------------------------------------

 
4.2 Ownership Change Event.  Upon the occurrence of an Ownership Change Event,
any and all new, substituted or additional securities or other property to which
the Participant is entitled by reason of the Participant’s ownership of Unvested
Shares shall be immediately subject to the Company Reacquisition Right and
included in the terms “Shares,” “Stock,” and “Unvested Shares” for all purposes
of the Company Reacquisition Right with the same force and effect as the
Unvested Shares immediately prior to the Ownership Change Event.  For purposes
of determining the number of Vested Shares following an Ownership Change Event,
credited Service shall include all Service with any corporation which is a
Participating Company at the time the Service is rendered, whether or not such
corporation is a Participating Company both before and after the Ownership
Change Event.


5. Tax Matters.


5.1 Tax Withholding.  At the time the Notice is accepted, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company, if any, which arise in connection with
the Award, including, without limitation, obligations arising upon (a) the
transfer of Shares to the Participant, (b) the lapsing of any restriction with
respect to any Shares, (c) the filing of an election to recognize tax liability,
or (d) the transfer by the Participant of any Shares.  The Company shall have no
obligation to deliver the Shares until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.


5.2 Withholding in Shares.  The Participant may elect to satisfy all or any
portion of a Participating Company’s tax withholding obligations by requesting
the Company to withhold a number of whole, Vested Shares otherwise deliverable
to the Participant or by tendering to the Company a number of whole, Vested
Shares or vested shares acquired otherwise than pursuant to the Award having, in
any such case, a fair market value, as determined by the Company as of the date
on which the tax withholding obligations arise, not in excess of the amount of
such tax withholding obligations determined by the applicable minimum statutory
withholding rates.  Any adverse consequences to the Participant resulting from
the procedure permitted under this Section, including, without limitation, tax
consequences, shall be the sole responsibility of the Participant.


 
7

--------------------------------------------------------------------------------

 
5.3 Election Under Section 83(b) of the Code.


(a) The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83.  In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed.  The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares.  The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse.  The Participant
further understands, however, that if Shares with respect to which an election
under Section 83(b) has been made are forfeited to the Company pursuant to its
Company Reacquisition Right, such forfeiture will be treated as a sale on which
there is realized a loss equal to the excess (if any) of the amount paid (if
any) by the Participant for the forfeited Shares over the amount realized (if
any) upon their forfeiture.  If the Participant has paid nothing for the
forfeited Shares and has received no payment upon their forfeiture, the
Participant understands that he or she will be unable to recognize any loss on
the forfeiture of the Shares even though the Participant incurred a tax
liability by making an election under Section 83(b).


(b) The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement.  Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant.  The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder.  ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.


(c) The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code.  The Company intends, in the
event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.


6. Adjustments for Changes in Capital Structure.


In the event of any stock dividend, stock split, reverse stock split,
recapitalization, merger, combination, exchange of shares, reclassification, or
similar change in the capital structure of the Company, appropriate adjustments
shall be made in the number and class of shares subject to this Agreement.  Any
and all new, substituted or additional securities or other property to which
Participant is entitled by reason of his or her ownership of the Shares will be
immediately subject to the provisions of this Agreement on the same basis as all
Shares originally acquired hereunder and will be included in the terms “Shares”
and “Stock” for all purposes of this Agreement with the same force and effect as
the Shares presently subject thereto.  The adjustments determined by the
Committee pursuant to this Section 6 shall be final, binding and conclusive.


 
8

--------------------------------------------------------------------------------

 
7. Legends.


The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section.  Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”


8. Transfers in Violation of Agreement.


No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void.  The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred.  In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.


9. Rights as a Stockholder.


The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in
Section 6.  Subject the provisions of this Agreement, the Participant shall
exercise all rights and privileges of a stockholder of the Company with respect
to the Shares subject to Section 8 hereof.


 
9

--------------------------------------------------------------------------------

 
10. Rights as Employee or Director.


If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between a Participating Company and the Participant, the Participant’s
employment is “at will” and is for no specified term.  Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.


11. Miscellaneous Provisions.


11.1 Administration.  All questions of interpretation concerning the Notice and
this Agreement shall be determined by the Committee.  All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award.  Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.


11.2 Amendment.  The Committee may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Participant’s rights
under this Agreement without the consent of the Participant.  No amendment or
addition to this Agreement shall be effective unless in writing.


11.3 Nontransferability of the Award.  The right to acquire Shares pursuant to
the Award may not be assigned or transferred in any manner except by will or by
the laws of descent and distribution.  During the lifetime of the Participant,
all rights with respect to this Award shall be exercisable only by the
Participant.


11.4 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


11.5 Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


11.6 Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, email or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party.  Notices sent to the Company shall be addressed to the Company at
585 West Beach Street, PO Box 50085, Watsonville, CA 95077.  Notices sent to the
Participant shall be delivered by email to Participant’s email address end
@gcinc.com or mailed to the Participant’s address on file with the Company.


 
10

--------------------------------------------------------------------------------

 
11.7 Integrated Agreement.  The Notice and this Agreement constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Company with respect to such subject matter other than those
as set forth or provided for herein or in the Notice.


11.8 Applicable Law.  The Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.


11.9 Beneficiary Designation.  Each Participant may name, from time to time,
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of such Participant’s
death before he or she receives any or all of such benefit.  Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective when filed by the Participant
in writing with the Company during the Participant’s lifetime.  In the absence
of any such designation, benefits remaining unpaid at the Participant’s death
shall be paid to his or her estate.


 
11

--------------------------------------------------------------------------------

 